DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 56-75 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on June 10, 2022 and August 1, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
4.	Claim 72 recites: “a tip is positioned on the distal end of the shaft, the tip including a smooth frontal surface area that cannot generate ultrasonic shockwaves and a rear surface area with surface features for generating ultrasonic shockwaves to emulsify or fracture tissue from vibratory motion of the ultrasonic frequency generator…;” however, it is unclear as to how the ultrasonic shockwaves are prevented.  For the purpose of examination, any ultrasonic emulsification shaft having a tip with a smooth frontal surface area will be considered as preventing generation of ultrasonic shockwaves. Further, for the purpose of examination, it is noted that the term “surface features” is treated with the broadest reasonable interpretation, and looking to the specification as originally filed, any surface feature, including applicant’s suggested hole or slot in the tip will be considered fully capable of generating ultrasonic shockwaves.

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 66-69 and 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: A specific structure or means for the claimed “tip including a smooth frontal surface area that cannot generate ultrasonic shockwaves.” 
It is unclear as to whether the smooth frontal surface area is the only structure preventing generation of ultrasonic shockwaves, or some other unclaimed structure/feature.  The specification, as originally filed, does not provide much further guidance - but when discussing different embodiments of tips shown in Figures 15A-J on page 21, lines 16-26, it is noted that the tips can be “bullet shaped, conical, or have any other suitable shape and can be made of titanium, stainless steel, aluminum, or any other suitable material such as other metals, ceramic, or composites… [and] are provided with internal holes or slots that serve as peripheral emulsification chambers.”  Accordingly, for the purpose of examination, any ultrasonic emulsification shaft having a tip with a smooth frontal surface area will be considered as preventing generation of ultrasonic shockwaves.
Claims 73-75 are rejected for depending from claim 72.
Claims 66-68 recite the limitation "the cannula" in lines 2, 1 and 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim. A cannula is provided antecedent basis in claim 63; however, claims 66-68 do not depend from claim 63. For the purpose of examination, “the cannula” will be interpreted as “the shaft.”
Claims 69 is rejected for depending from claim 66.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim(s) 56-67 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (US 5,419,761).

8.	With regard to claim 56, Narayanan discloses a method for simultaneously emulsifying and removing tissue from a target zone of a patient (abstract; col. 11, lines 54-56), the method comprising: creating an incision to access surrounding tissue around the target zone of a patient (col. 11, lines 49-52); inserting an apparatus (insertion instrument, 12; Figs. 1, 2) having integrated irrigation (liquid supply or pump, 34), emulsification (ultrasonic signal generator, 28 and ultrasonic waveform generator, 24) and suction (suction source, 30) through the incision (col. 11, lines 50-52), the apparatus (12) having an ultrasonic frequency vibrating distal end (ultrasonically vibrating distal end, 16 of cannula, 14; col. 4, lines 38-43); activating an irrigation pump (34) coupled to the apparatus (12), while a suction pump (30; col. 9, line 58 - col. 10, line 13) coupled to the apparatus (12) is kept inactive (“during temporary deactivation or shut-off of suction source”) to infuse the surrounding tissue around the target zone with irrigation solution (col. 10, lines 50-60); activating an ultrasonic frequency generator (24, 28) operatively associated with the distal end (16) to vibrate the distal end (16) to dissect the surrounding tissue (“damage to blood vessels s avoided… because there is no cutting[,] greater suction forces… [or] excessive heat generated with may damage tissues other than fat”; col. 7, lines 20-33) and provide access to the target zone (col. 9, lines 10-16, 47-57), with dissection of the surround tissue occurring during infusion of the surrounding tissues (col. 5, lines 17-21; claim 2; “delivering a surgical liquid during said step of producing cavitation bubbles and liquifying”); infusing the target zone with the irrigation solution (col. 9, line 67 - col. 10, line 5); emulsifying the tissue in the target zone with the activated distal end (16; col. 8, lines 41-62; col. 9, lines 47-66) and extracting the emulsified tissue and the irrigation fluid to dispose the emulsified tissue and irrigation fluid in one single stage (“single-pass”; col. 9, lines 2-19; col. 10, lines 6-49), with the apparatus (12) used to both emulsify and extract (abstract; Figs. 1, 2); continuing (“progression of the distal end 16”) the emulsifying and extracting with the apparatus (12) until a desired end point (“removal of fat from all designated areas”) is reached (col. 11, line 43 - col. 12, line 7); activating the suction pump (30) to remove any remaining tissue or excess irrigation solution (whether through lumen, 20 or “standard drain”; col. 9, lines 2-19; col. 10, lines 6-49; col. 12, lines 3-6); removing the apparatus from the patient (col. 12, lines 3-6); and closing the incision made on the patient (col. 12, lines 3-7), wherein the apparatus includes a shaft (cannula, 14) with a proximal (end coupled to handpiece, 54) and distal end (16) portions and a plurality of fins (between respective plurality of longitudinally extending grooves or striations, 72; Fig, 3) extending from the proximal end portion to the distal end portion (16) fully capable of transmitting vibrations to the distal end (16) of the apparatus (12; col. 12, lines 8-24; col. 4, lines 38-43; col. 6, lines 26-30).
	Narayanan fails to explicitly disclose the method step of waiting a period of time until medicament in the irrigation solution has a therapeutic effect on the tissue in the target zone; however, Narayanan discloses that the irrigation pump (34) is provided for supplying any desired liquid to a surgical site during a liposuction procedure using apparatus (12), noting that such liquids can include saline, antiseptic, anesthetic, hyaluronidase, heparin and epinephrine (col. 9, line 67 - col. 10, line 5).  One having ordinary skill in the art would recognize that a majority of these suggested liquids (such as anesthetic, which is explored throughout Narayanan) provide a therapeutic or medical effect which does not occur instantaneously - often requiring a period of time for the therapeutic or medical effect to take place.
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Narayanan to include a step of waiting a period of time until medicament in the irrigation solution has a therapeutic effect on the tissue in the target zone, in order to allow for the irrigation solutions, suggested by Narayanan in column 10, lines 1-5, to have a therapeutic effect on the tissue, prior to tissue emulsification - as irrigation solutions including anesthetic, as suggested by Narayanan, would require a period of time before the desired numbing of tissue is achieved. 

9.	With regard to claim 57, Narayanan fails to explicitly disclose that the apparatus (12) is removed from the patient after infusing the target zone and reinserted in the patient prior to emulsifying.
	However, Narayanan discloses that the irrigation pump (34) is provided for supplying any desired liquid to a surgical site during a liposuction procedure using apparatus (12), noting that such liquids can include saline, antiseptic, anesthetic, hyaluronidase, heparin and epinephrine (col. 9, line 67 - col. 10, line 5).  One having ordinary skill in the art would recognize that a majority of these suggested liquids (such as anesthetic, which is explored throughout Narayanan) provide a therapeutic or medical effect which does not occur instantaneously - often requiring a period of time for the therapeutic or medical effect to take place.
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Narayanan so that the apparatus is removed from the patient between infusion of the target zone and subsequent emulsification, in order to allow for the irrigation solutions, suggested by Narayanan in column 10, lines 1-5, to have a therapeutic effect on the tissue, prior to tissue emulsification - as irrigation solutions including anesthetic, as suggested by Narayanan, would require a period of time before the desired numbing of tissue is achieved.  One having ordinary skill in the art would be motivated to remove the apparatus from the patient while waiting for an anesthetic, or the like, to take its therapeutic effect - so that the patient does not have to experience any unnecessary pain or be uncomfortable prior to the procedure while waiting for the therapeutic to take effect.

10.	With regard to claim 58, Narayanan discloses that the irrigation pump (34) is activated to compensate for the extracted tissue by providing the irrigation solution in the target zone (col. 5, lines 17-21; col. 9, lines 2-19; col. 9, line 67 - col. 10, line 5; col. 10, lines 6-49).

11.	With regard to claim 59, Narayanan discloses that the irrigation (34) and suction pump (30) are fully capable of being activated to simultaneously extract emulsified tissue and deliver irrigation solution (col. 11, lines 52-57). Additionally, Narayanan notes that the irrigation pump (34) is provided for supplying any desired liquid to a surgical site during a liposuction procedure (col. 9, line 67 - col. 10, line 5) - suggesting to one having ordinary skill in the art that any desired liquid can be delivered to the surgical site at any time during the liposuction procedure; and with two separate pumps disclosed, both pumps being activated simultaneously is not precluded.

12.	With regard to claim 60, Narayanan discloses that the ultrasonic frequency generator (24, 26, 28) includes a piezoelectric motor (piezoelectric transducer, 26; Fig. 1; col. 10, lines 29-39).

13.	With regard to claim 61, Narayanan discloses that the ultrasonic frequency generator (24, 26, 28) is located in a handpiece (54; best seen in Fig. 2; col. 10, lines 29-39).

14.	With regard to claim 62, Narayanan discloses that the proximal end portion of the shaft (14) is removably coupled to the ultrasonic frequency generator (24, 26, 28; Fig. 2; col. 9, lines 47-57; col. 10, lines 30-40).

15.	With regard to claim 63, Narayanan discloses that the apparatus (12) includes a cannula (14) coupled to the handpiece (54; Fig. 2; col. 10, lines 30-40).

16.	With regard to claims 64 and 65, Narayanan discloses that the ultrasonic frequency vibrating distal end (16) is a tip integral to the distal end portion of the shaft (14; Figs. 1, 2; col. 4, lines 38-43).

17.	With regard to claim 66, Narayanan discloses that a space between a lumen (20) of the shaft (14) and the shaft (14) provides a channel (20) for extracted emulsified tissue and irrigation fluid travelling to the suction pump (30; Figs. 1, 2; col. 9, lines 2-19; col. 10, lines 6-49). 

18.	With regard to claim 67, while Narayanan discloses that the cannula (14) is removably coupled to the handpiece (54; Fig. 2; col. 10, lines 30-40) and the space provides the channel for the irrigation fluid travelling from the irrigation pump (34) and extracted emulsified tissue and irrigation fluid travelling to the suction pump (30; col. 9, lines 2-19; col. 10, lines 6-49), Narayanan fails to explicitly disclose doing so in an alternating fashion.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Narayanan to alternate between providing irrigation fluid and extracting emulsified tissue, in order to extract all emulsified tissue and spent irrigation fluid prior to the application of more irrigation fluid - to avoid flooding of the surgical site and preserve the irrigation fluid.  Further, one having ordinary skill in the art would be motivated to provide alternate irrigation and extraction, as Narayanan suggests providing “an ultrasonic alternating or pulsed electrical signal” in column 9, lines 49-54; and extraction simultaneous to providing irrigation fluid would remove the irrigation fluid from the surgical site prior to the fluid being able to provide its desired therapeutic effect.

19.	With regard to claim 70, Narayanan discloses that the emulsified and removed tissue is adipose (abstract; col. 4, line 62 - col. 5, line 16).

20.	With regard to claim 71, Narayanan discloses that each of the plurality of fins (72) are equally spaced from each other (Fig. 3; col. 12, lines 8-24; col. 4, lines 38-43; col. 6, lines 26-30).	

21.	Claim(s) 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan in view of Takasu (US 5,244,458).

22.	With regard to claim 68, Narayanan discloses that the shaft (14) is removably coupled to the handpiece (54; Fig. 2; col. 10, lines 30-40); and  a space between a lumen (20) of the shaft (14) and the shaft (14) provides a channel (20) for extracted emulsified tissue and irrigation fluid travelling to the suction pump (30; Figs. 1, 2; col. 9, lines 2-19; col. 10, lines 6-49).
	However, Narayanan is silent in regard to an inner cannula coupled to the shaft, wherein an annular space between a lumen of the cannula and an outer surface of the inner cannula provides an annular channel for irrigation fluid travelling from the irrigation pump and the space between the lumen if the inner cannula and the shaft provides the channel for extracted emulsified tissue and irrigation fluid travelling to the suction pump.
	Takasu discloses an apparatus (collagen gathering apparatus; Figs. 1, 2) for removing tissue from a target zone of a patient (abstract), the apparatus comprising: an inner cannula (tip, 20 having tubular body, 21) coupled to a cannula (outer tube, 60), wherein an annular space between a lumen (lumen of body, 61) of the cannula (60) and an outer surface (of body, 21) of the inner cannula (20) provides an annular channel (via path from water supplying port, 66 to sucking openings, 32) for irrigation fluid travelling from an irrigation pump (coolant source, 67) and the space between the lumen (lumen of body, 21) if the inner cannula (20) and the cannula (60) provides the channel (via path from sucking openings, 64 to sucking openings, 32) for extracted emulsified tissue and irrigation fluid travelling to the suction pump (vacuum pump, 45; col. 2, lines 43-62; col. 3, lines 12-17; col. 4, lines 8-12). 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus disclosed by Narayanan to include an inner and outer cannula for providing an annular channel between the cannulas for guiding irrigation fluid, as well as guiding emulsified tissue, similar to that disclosed by Takasu, in order to provide an annular channel for balanced saline coolant solution to be supplied and fed against the outer surface of the inner cannula to cool the heat produced by the inner cannula during the emulsification procedure, as suggested by Takasu in column 2, lines 63-67.

23.	With regard to claim 69, Narayanan discloses that the apparatus (12) includes an electronic programable control unit (control circuit, 64; display, 50; switch, 44) for automatically or manually controlling at least one of: volume and flow rate of the irrigation fluid and the extracted emulsified tissue and irrigation fluid (via control valve, 36; col. 10, lines 6-13); and the ultrasonic frequency generator (24; via 64; col. 10, lines 14-40).

24.	Claim(s) 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu in view of Narayanan.

25.	With regard to claim 72, Takasu discloses an apparatus (collagen gathering apparatus; Fig. 1) for removing tissue from a target zone of a patient (abstract), the apparatus comprising: a shaft (tip, 20 having tubular body, 21) extending from a handpiece (30) with a distal end (having grip portion, 62) and a proximal end (end connecting to connecting portion, 36 of suction pipe, 41), the proximal end removably attachable to an ultrasonic frequency generator (oscillation generating portion, 31) positioned in a cavity of the handpiece (30; Fig. 1; col. 3, lines 8-28); and an outer cannula (outer tube, 60) extending from the handpiece (30) with a distal end (front end, 63) and a proximal end (end connected to handpiece, 30), the proximal end removably attachable (“screwed in”) to the handpiece (30; col. 3, lines 3-8) and at least a portion of the shaft (20) enclosed by the outer cannula (60; col. 2, lines 49-62; Fig. 2), wherein activation of the ultrasonic frequency generator (31 in conjunction with ultrasonic oscillator, 32) transmits vibratory energy through the shaft (20) from the proximal end of the shaft (20) to the distal end of the shaft (20) to emulsify or fracture tissue (col. 2, lines 3-12; col. 3, lines 12-17; col. 4, lines 8-12), wherein a space between a lumen of the outer cannula (60) and the shaft (20) provides a channel for at least one of removing emulsified or fractured tissue (via path from sucking openings, 64 to sucking openings, 32) from the outer cannula (60) distal end (62) through suction from a suction source (vacuum pump, 45) and delivering irrigation solution (via path from water supplying port, 66 to sucking openings, 32) to the outer cannula (60) distal end (62) from an irrigation solution source (coolant source, 67; col. 2, lines 63-68), wherein a tip (22) is positioned on the distal end of the shaft (20), the tip (22) including a smooth frontal surface area (Figs. 1, 2) that cannot generate ultrasonic shockwaves (due to its smooth frontal surface area) and a rear surface area with surface features (portion of 22 including sucking openings, 23) for generating ultrasonic shockwaves to emulsify or fracture tissue (via 23) from vibratory motion of the ultrasonic frequency generator (31; Figs. 1, 2), and wherein the outer cannula (60) includes slits (sucking openings, 64) in fluid communication with the channel (between 20 and 60) for suctioning in tissue to be emulsified or fractured and providing an outlet for irrigation solution (col. 2, lines 43-62).
	Takasu is silent in regard to the shaft including a plurality of fins extending from the proximal end portion of the shaft to the distal end of the shaft.
However, Narayanan discloses an apparatus (12) for removing tissue from a target zone of a patient (abstract; col. 11, lines 54-56), the apparatus (12) comprising: a shaft (14) extending from a handpiece (54) with a distal end (16) and a proximal end (end having connections to pumps, 30, 34), the proximal end removably attachable to an ultrasonic frequency generator (24, including signal generator, 28 and electromechanical transducer, 26) positioned in a cavity of the handpiece (54; Fig. 2) and the shaft (14) including a plurality of fins (between respective plurality of longitudinally extending grooves or striations, 72; Fig, 3) extending from the proximal end portion (connecting to 54) of the shaft (14) to the distal end (16) of the shaft (14; Fig. 3; col. 12, lines 8-24; col. 4, lines 38-43; col. 6, lines 26-30).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shaft disclosed by Takasu to include a plurality of fins extending from the proximal to distal end portion of the shaft, similar to that disclosed by Narayanan, in order to enhance the conveyance and facilitate the conduction of liquid from the liquid supply, along the external surface of the shaft, to the surgical site, as suggested by Narayanan in column 12, lines 8-16.

26.	With regard to claim 73, Takasu discloses that the apparatus further comprises an inner cannula (21) extending from the handpiece (30) with a distal end (22) and a proximal end (connected to 30; Fig. 1); the proximal end coupled to the proximal end of the shaft (20) with at least a portion of the inner cannula (21) enclosed by the outer cannula (60), wherein a space between a lumen of the inner cannula (21) and the shaft (20) provides a suction channel (suction passage, 24) for removing emulsified or fractured tissue from the inner cannula distal end (22), and wherein the space between the lumen (lumen within 61) of the outer cannula (60) and an outer surface of the inner cannula (21) provides an irrigation channel (via path from 64 to 23) for delivering irrigation solution to the outer cannula distal end (63; Figs. 1, 2; col. 2, lines 43-68).

27.	With regard to claim 74, Takasu discloses that the inner (21) and outer (60) cannulas are coaxial (Figs. 1-2).

28.	With regard to claim 75, Takasu is silent in regard to the shaft (20) including three or four fins, with the fins equally spaced from each other.
However, However, Narayanan discloses an apparatus (12) for removing tissue from a target zone of a patient (abstract; col. 11, lines 54-56), the apparatus (12) comprising: a shaft (14) extending from a handpiece (54) with a distal end (16) and a proximal end (end having connections to pumps, 30, 34), the proximal end removably attachable to an ultrasonic frequency generator (24, including signal generator, 28 and electromechanical transducer, 26) positioned in a cavity of the handpiece (54; Fig. 2) and the shaft (14) including a plurality of fins (between respective plurality of longitudinally extending grooves or striations, 72; Fig, 3) extending from the proximal end portion (connecting to 54) of the shaft (14) to the distal end (16) of the shaft (14); wherein the fins (72) are equally spaced from one another (Fig. 3; col. 12, lines 8-24; col. 4, lines 38-43; col. 6, lines 26-30).
Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the shaft disclosed by Takasu to include three or four equally spaced fins, similar to that disclosed by Narayanan, in order to enhance the conveyance and facilitate the conduction of liquid from the liquid supply, along the external surface of the shaft, to the surgical site, as suggested by Narayanan in column 12, lines 8-16.

Conclusion
29.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Parisi et al. (US 4,886,491) discloses a liposuction procedure with ultrasonic probe.
	Freeman (US 4,808,154) discloses a phacoemulsification/irrigation and aspiration sleeve apparatus.

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781